Case: 16-11418      Document: 00514182756         Page: 1    Date Filed: 10/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-11418
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        October 4, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

DAMON HALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-82-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Damon Hall appeals the 175-month prison sentence that he received for
his guilty plea conviction of possessing with intent to distribute 100 grams or
more of heroin. He argues, as he did in the district court, that his prior Texas
convictions for possession with intent to deliver a controlled substance do not
support the career offender guideline enhancement. The Government correctly
concedes that the district court erred in light of United States v. Tanksley, 848


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11418    Document: 00514182756     Page: 2   Date Filed: 10/04/2017


                                 No. 16-11418

F.3d 347 (5th Cir.), supplemented by 854 F.3d 284 (5th Cir. 2017), but the
Government contends that the error was harmless.
      The Government points to part of the sentencing transcript in which Hall
identified the correct range and in which the district court explained that it
would give the same sentence regardless of whether the career offender
enhancement applied. See United States v. Guzman-Rendon, 864 F.3d 409,
411 (5th Cir. 2017). Moreover, the Government convincingly demonstrates
(1) that the district court would have imposed the same sentence had it not
made the error, and (2) that it would have done so for the same reasons it gave
at the prior sentencing. See id. When the district court explained that it would
have imposed the same sentence either way, it pointed to the serious nature of
the offense, including the danger posed by Hall dealing drugs (in this case and
previously) in an apartment area; the under-representation of Hall’s criminal
history; and, as mitigating factors, Hall’s contrition and his family support.
      AFFIRMED.




                                       2